DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species a2, b1, and c2 in the reply filed on 9/22/22 and follow-up telephone conversation is acknowledged.
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is vague and indefinite because it is not clear if the reference point is calculated (i.e., a calculation is performed) as claimed or merely set by the computer.  A particular calculation for determining the reference point is not claimed or described in the specification.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is vague and indefinite because it is not clear how thickness can be defined by a curvature radius defined according to a tensile strength, or how thickness can exceed a curvature radius.  These are incomparable process values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8865047 to Sella.
Sella teaches a method for printing a 3D object including a volume that is supported during printing but removed after printing is complete (7:14-25).  The support material is filled into the volume as a film, wire, or sheet in a coil or helix shape (4:33-40).  The support material is defined by a central line 408 (Fig. 3B) and numerous reference points throughout the layer including points along the perimeter interface between the support material and build material (Fig. 2B).  This process is carried out by a computer (6:51-67).

Claim 2:
Numerous reference lines 406 are present  along the inner surface of the 3D object (Fig. 3B). and the support material is defined with respect to these lines.  In addition, a 3D model is comprised of a plurality of references points such as coordinate points and a plurality of reference lines that define the 3D surface.
Claim 10:
The support material fills the volume and comprises material having a high tensile strength and material having a low tensile strength (7:14-25). 

Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2517490 to Ford.
Ford teach a method for printing a 3D object having an internal passageway (abstract).  The SLS process is used and prints and chain element inside the internal passageway, which is later removed along with us-sintered build material to clear the internal passageway (Fig. 1-2).  As part of the normal 3D model design, a central line is derived (we can see the chain traveling along it) (Fig. 1), numerous reference points and reference lines are determined on the inner surface of the internal passageway (to define the internal passageway), and filling the internal passageway with the chain defined with respect to the central line and reference points (the model corresponding to Fig. 1).  In this case the object and chain are printed using nylon (7:9-10), which is non-elastomeric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7-9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8865047 to Sella.
Sella teaches the support material has a thickness equal to the slice thickness of the layer such as 20 microns (9:10).  Sella does not explicitly teach defining the thickness in a particular manner or defining the thread as a curve that winds back and forth between the central line and the reference line.  Layer thickness in AM is a well understood variable subject to optimization to achieve specific results based on the design elements of the printed object.  Such design elements would have included distances between adjacent windings, curvature radius, tensile strength,  and a parameter relating to a whole of the support material such as printability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the support material in concert with the layer thickness based on the design of the object and properties of the print material.  Furthermore, Sella teaches that the strip of support material can take the form of a wire.  In such a variation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the wire as a curve that winds back and forth between the central line and the reference line in order to fill the volume required to sufficient support the 3D object.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759